—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered June 6, 1991, convicting him of robbery in the first degree, robbery in the second degree, assault in the second degree (two counts), and grand larceny *452in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Based on the victim’s testimony that he was cut badly and the cut bled, the jury could reasonably infer that he sustained a "physical injury” as defined by Penal Law § 10.00 (9) (cf., People v Rojas, 61 NY2d 726; People v Gonzalez, 175 AD2d 137, 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.